Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This is in response to the amendments filed on 5/31/2022 in which claims 10-15 and 21-22 are pending, of which Claims 10, 13-15, 21-22 have been amended and claims 1-9, 16-20, 23 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.
Response to Arguments
Applicant's Argument: 
Applicant's arguments with respect to the pending amended claims have been fully considered but they are moot in view of the new grounds of rejection as stated below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-15 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,677,842. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially identical subject matter of a glove having protective section attached to a portion of the dorsal region of a glove.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 10-12, 14-15 and 21 are rejected under 35 U.S.C. 102(b) as being anticipated by Howland et al. (U.S. Patent No. 7,007,308 B1).


    PNG
    media_image1.png
    752
    684
    media_image1.png
    Greyscale


Regarding claim 10, Howland et al. “Howland” discloses a protective glove (See Figs. 1-8), (Howland glove is a puncture resistant glove (Col. 1, lines 13-14) system includes attaching a puncture resistant material with a NPR (Normalized puncture resistance) greater than or equal to 50 pounds per inch of thickness to the inside or outside of an article such as a glove using an adhesive (Col. 4, lines 28-31) or stitching (Col. 9, lines 4-5), wherein the protection section or patterns include FULL back (dorsal) of hand coverage including finger(s) (Col. 7, lines 42-45) which is being interpreted as the protective section covering the entire back of the glove (also shown in Figs. 1-3)).
comprising: 
a flexible first material (See for example Fig. 2 identifier 20 which is made of fabric such as for example cotton string (Col. 6, line 19) which was considered as flexible) covering a palm section of the glove (See for example Fig. 4B), a wrist section of the glove (22 discloses as an integrally attached cuff), and at least a knuckle of a thumb of the glove, and knuckles of the fingers of the glove (Because the glove covers the entire palm and back of the hand as shown for example in Figs. 4A and 4B also explained in Col. 7, lines 39-42 that the cut pattern or protective section is attached to a hand shape glove meaning the glove first material will have the shape of a hand having a palm, back, fingers and thumb sections); 
a protective section (Fig. 3 identifier 30 illustrating the protective section without the glove first material or the base material that layer 30 is attached to) comprising a second material (such as rubber) (the entire structure of Howland glove is explained in details in Col. 8, lines 10-29), said protective section (30) covering a first metacarpal of the glove and a second metacarpal of the glove, said protective section extending continuously from the first metacarpal of the glove to the second metacarpal of the glove covering a purlicue of the glove (because as explained above, it covers the entire back of the hand including fingers, However, in order to further explain the examiners position, the examiner provided an annotated Fig. A above just to clarify the claimed sections or regions of the glove and how the protective section is extending continuously from the first to the second metacarpal covering a purlicue of the glove) said protective section (30) not covering at least the palm of the glove (col. 7, line 44 discloses that the protective section provide partial palm coverage, which was interpreted that the palm of the glove is mostly not covered by the protective section which reads on the claimed limitation since that the applicant did not claim that the protective section not completely covering that entirety of the palm of the glove); 
wherein the second material (30) comprises a puncture-resistant material (Col. 1, lines 13-14).

Regarding claim 11, Howland discloses a protective glove wherein the first material comprises leather, cotton, nylon, polymers, or silk (See above and Col. 6, line 19 disclosing cotton).

Regarding claim 12, Howland discloses a protective glove wherein the second material comprises Poly-paraphenylene terephthalamide (Col. 3, line 38 discloses Kevlar, applicant discloses that Poly-paraphenylene terephthalamide branded Kevlar, see page 9, last para. of the original specification, therefore the disclosed Kevlar will be interpreted as Poly-paraphenylene terephthalamide).

Regarding claims 13 and 22, Howland discloses a protective glove wherein at least one of the fingers of the glove (See Fig. A identified as finger sections) allow the finger of the user to extend from the glove (into the finger sections which are formed as finger pockets).

Regarding claim 14, Howland et al. “Howland” discloses a protective glove (See Figs. 1-8), (Howland’s glove is a puncture resistant glove (Col. 1, lines 13-14) system includes attaching a puncture resistant material with a NPR (Normalized puncture resistance) greater than or equal to 50 pounds per inch of thickness to the inside or outside of an article such as a glove using an adhesive (Col. 4, lines 28-31) or stitching (Col. 9, lines 4-5), wherein the protection section or patterns include FULL back (dorsal) of hand coverage including finger(s) (Col. 7, lines 42-45) which is being interpreted as the protective section covering the entire back of the glove (also shown in Figs. 1-3)).
comprising:
a) a palm section (See for example Fig. 4B) (Col. 7, lines 39-42 that the cut pattern or protective section is attached to a hand shape glove meaning the glove first material will have the shape of a hand having a palm, back, fingers and thumb sections) made of a first material (See for example Fig. 2 identifier 20 which is made of fabric such as for example cotton string (Col. 6, line 19)) adapted (capable) to cover at least the palm of the hand of the user (when worn); 
b) a back section the glove covers the entire palm and back of the hand as shown for example in Figs. 4A and 4B also explained in Col. 7, lines 39-42 that the cut pattern or protective section is attached to a hand shape glove meaning the glove first material will have the shape of a hand having a palm, back, fingers and thumb sections) made of the first material (See for example Fig. 2 identifier 20 which is made of fabric such as for example cotton string (Col. 6, line 19)) adapted (capable) to cover at least a portion of the back of the hand of the user (when worn), 
c) a flexible protective section (Fig. 3 identifier 30 illustrating the protective section without the glove first material or the base material that layer 30 is stitched (stitching was disclosed throughout the reference such as Abstract, line 9; Col. 3, line 21; Col. 8, line 27; Col. 9, line 5; claim 13) on the back (dorsal) section of the glove (the protection section or patterns include FULL back (dorsal) of hand coverage including finger(s) (Col. 7, lines 42-45) which was interpreted that the protective section covers the entire back of the glove (also shown in Figs. 1-3)), made of a second material (such as rubber) that is more puncture resistant than the first material (because it was defined as puncture resistant material (See above) the first material was not), wherein the flexible protective section (30) extends laterally from a first metacarpal to at least the second metacarpal of the glove covering the purlicue of the glove (See annotated Fig. A above because the protective section covers the entire back of the glove as described above) wherein the protective section (30) does not cover the palm of the glove (col. 7, line 44 discloses that the protective section provide partial palm coverage, which was interpreted that the palm of the glove is mostly not covered by the protective section which reads on the claimed limitation since that the applicant did not claim that the protective section does not completely cover that entirety of the palm of the glove).

Regarding claim 15, Howland discloses a protective glove wherein the protective section is adapted to extend longitudinally from knuckles of first through the fourth metacarpals to a wrist of the glove (Because the protective section covers the entire back of the glove meaning it will cover the knuckles of the first through the fourth metacarpals to the wrist of the glove also See Fig. A to clarify the examiner’s position of the claimed sections).

Regarding claim 21, Howland et al. “Howland” discloses a protective glove (See Figs. 1-8), (Howland glove is a puncture resistant glove (Col. 1, lines 13-14) system includes attaching a puncture resistant material with a NPR (Normalized puncture resistance) greater than or equal to 50 pounds per inch of thickness to the inside or outside of an article such as a glove using an adhesive (Col. 4, lines 28-31) or stitching (Col. 9, lines 4-5), wherein the protection section or patterns include FULL back (dorsal) of hand coverage including finger(s) (Col. 7, lines 42-45) which is being interpreted as the protective section covering the entire back of the glove (also shown in Figs. 1-3)).
comprising: 
a flexible first material (See for example Fig. 2 identifier 20 which is made of fabric such as for example cotton string (Col. 6, line 19) which was considered as flexible) covering a palm section of the glove (See for example Fig. 4B), a wrist section of the glove (22 discloses as an integrally attached cuff), and a thumb section of the glove (See Fig. A above), and a plurality of fingers sections of the glove (See Fig. A showing a total of 4 finger sections) (Because the glove covers the entire palm and back of the hand as shown for example in Figs. 4A and 4B also explained in Col. 7, lines 39-42 that the cut pattern or protective section is attached to a hand shape glove meaning the glove first material will have the shape of a hand having a palm, back, fingers and thumb sections); 
a protective section (Fig. 3 identifier 30 illustrating the protective section without the glove first material or the base material that layer 30 is attached to) comprising a second material (such as rubber) (the entire structure of Howland glove is explained in details in Col. 8, lines 10-29), said protective section (30) covering the first metacarpal of the glove and the second metacarpal of the glove, said protective section extending continuously from the first metacarpal of the glove to the second metacarpal of the glove covering a purlicue of the glove (because as explained above, it covers the entire back of the hand including fingers, However, in order to further explain the examiners position, the examiner provided an annotated Fig. A above just to clarify the claimed sections or regions of the glove and how the protective section is extending continuously from the first to the second metacarpal covering a purlicue of the glove); 
wherein the second material (30) comprises a puncture-resistant material (Col. 1, lines 13-14) and wherein the protective section is stitched to the flexible first material (stitching was disclosed throughout the reference such as Abstract, line 9; Col. 3, line 21; Col. 8, line 27; Col. 9, line 5; claim 13);
wherein the protective section (30) does not cover the palm section of the glove (col. 7, line 44 discloses that the protective section provide partial palm coverage, which was interpreted that the palm of the glove is mostly not covered by the protective section which reads on the claimed limitation since that the applicant did not claim that the protective section not completely covering that entirety of the palm of the glove).

Conclusion
The prior art made of record and not relied upon is considered (See previous PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563. The examiner can normally be reached Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/Primary Examiner, Art Unit 3732